Per Curiam.
We approve the recommended disbarment of Mr. Clyde A. Barnard made by the Board of Governors upon unchallenged findings of fact.
No useful purpose would be served by summarizing the evidence. It shows a long record of both N. S. F. checks and forged checks. Moreover, there is a finding of false testimony by Mr. Barnard before the trial committee. The findings amply justify the board’s conclusion that the respondent’s misconduct involved moral turpitude.
It is but fair to say that the board found respondent under great domestic and financial stress during the period, that he had made partial restitution, and' that no client’s funds were involved.
The claim is made in defense that the respondent was mentally incapable of comprehending the nature of the proceedings, but this is not sustained by the record.
The permanent disbarment of the respondent recommended by the Board of Governors is approved.
Finley, C. J., did not participate.